Exhibit 10.2

IPC The Hospitalist Company

EXECUTIVE CHANGE IN CONTROL PLAN

(for Eligible Employees selected as Participants on or after March 3, 2011)

The purpose of this IPC The Hospitalist Company Executive Change in Control Plan
(the “Plan”) is to secure the continued services of certain senior executives of
IPC The Hospitalist Company and to ensure their continued dedication to their
duties in the event of any threat or occurrence of a Change in Control of the
Company. The Plan was approved by the Board of Directors on March 3, 2011 (the
“Effective Date”). Participants in this Plan shall consist of such Eligible
Employees selected by the Compensation Committee to participate in the Plan on
or after March 3, 2011.

ARTICLE I

DEFINITIONS

Section 1.1 Definitions

Whenever used in this Plan, the following capitalized terms shall have the
meanings set forth in this Section 1.1. Certain other capitalized terms are
defined elsewhere in this Plan.

(a) “Annual Target Bonus Amount” means the annual target bonus for each
Participant, if any, as set by the Compensation Committee in accordance with the
Company’s annual bonus plan or policy for the calendar year in which the
Participant incurs a termination of employment.

(b) “Base Salary” means (i) for a Participant who has an individual employment
agreement with the Company, the annual base salary as specified in such
employment agreement as in effect during the calendar year in which the
Participant incurs a termination of employment (including any increases approved
prior to the termination of employment by the Compensation Committee), or
(ii) for a Participant who does not have an individual employment agreement with
the Company, the base salary shall equal the product of (x) the monthly salary
as in effect during the last full month prior to the month in which the
Participant incurs a termination of employment multiplied by (y) twelve (12).

(c) “Board” means the Board of Directors of the Company.

(d) “Cash Severance Payment” means the cash payment of severance compensation as
provided in Section 3.2.

(e) “Cause” means:

(i) the willful and continued failure by a Participant to substantially perform
his or her duties for the Company (other than any such failure resulting from
his or her incapacity due to physical or mental illness or any such failure
subsequent to the delivery of a notice of the Company’s intent to terminate the
Participant’s employment without Cause or subsequent to the expiration of the
Company’s remedy period following the Participant’s delivery to the Company of a
notice of his or her intent to terminate employment for Good Reason), and such
willful and continued failure continues after a demand for substantial
performance is delivered to the Participant by the Company which specifically
identifies the manner in which the Participant has not substantially performed
his or her duties; or

(ii) the willful engaging by the Participant in illegal conduct or gross
misconduct which is injurious to the business or reputation of the Company.

For purposes of determining whether “Cause” exists, no act or failure to act on
the part of the Participant shall be considered “willful” unless done, or
omitted to be done, in bad faith and without reasonable belief that the action
or omission was in, or not opposed to, the best interests of the Company. Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board, based upon the advice of counsel for the Company or upon
the instructions to a Participant by a more senior officer of the Company shall
be conclusively presumed to be done, or omitted to be done, in good faith and in
the best interests of the Company. The Company must notify the Participant of
any event constituting Cause within ninety (90) days following the Company’s
knowledge of its existence or such event shall not constitute Cause under this
Plan. Notwithstanding the foregoing, with respect to a Participant who has
entered into an employment agreement with the Company, “Cause” shall have the
meaning specified in such agreement.



--------------------------------------------------------------------------------

(f) “Change in Control” means (a) the acquisition by any Person of voting Shares
which result in such Person being the beneficial owner (within the meaning of
Rule 13d-3 under the Exchange Act) of more than fifty percent (50%) of the
outstanding voting Shares; provided, however, a Change in Control shall not be
deemed to occur solely because more than fifty percent (50%) of the outstanding
voting Shares is beneficially owned by (i) a trustee or other fiduciary holding
securities under one or more employee benefit plans maintained by the Company or
any of its subsidiaries, or (ii) any Person which, immediately prior to such
acquisition, is owned directly or indirectly by the stockholders of the Company
in approximately the same proportion as their ownership of voting Shares
immediately prior to such acquisition; (b) a merger, consolidation or other
reorganization involving the Company if the stockholders of the Company and
their affiliates, immediately before such merger, consolidation or other
reorganization, do not, as a result of such merger, consolidation, or other
reorganization, own directly or indirectly, more than fifty percent (50%) of the
combined voting power of the then outstanding voting shares of the entity
resulting from such merger, consolidation or other reorganization; (c) a
complete liquidation or dissolution of the Company; or (d) the sale or other
disposition of all or substantially all of the assets of the Company and its
subsidiaries determined on a consolidated basis.

(g) “Change in Control Period” means the period described in Section 8.7
hereunder.

(h) “Code” means the Internal Revenue Code of 1986, as amended.

(i) “Committee” means the committee appointed by the Chief Executive Officer of
the Company to administer the Plan pursuant to Section 7.1.

(j) “Common Stock” means common stock, par value $.001 per share, of the
Company.

(k) “Company” means IPC The Hospitalist Company, a Delaware corporation, any
successor or assignee as provided in Article V and any Subsidiary, as
applicable.

(l) “Compensation” means a Participant’s Base Salary plus Annual Target Bonus
Amount for the year in which the termination of employment occurs (determined
without regard to any diminution in such Base Salary or Annual Target Bonus
Amount that constitutes Good Reason for Participant’s resignation or would
constitute such Good Reason but for the fact that it is less than the specified
materiality threshold ($20,000)). Notwithstanding anything herein to the
contrary, “Compensation” shall not include a Participant’s income from the grant
or vesting of restricted stock, or from the grant, vesting, or exercise of stock
options, or any other awards under any of the Company’s equity incentive plans.

(m) “Compensation Committee” means the compensation committee of the Board.

(n) “Disability” means a Participant’s inability to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months, as determined by
the Committee. Notwithstanding the foregoing, with respect to a Participant who
has entered into an employment agreement with the Company, “Disability” shall
have the meaning specified in such agreement as “Disability” or “Permanent
Disability.”

(o) “Eligible Employee” means a regular full-time salaried employee of the
Company who is a member of a select group of management or highly compensated
employees of the Company.

(p) “Employee Grade” means Grade 1 or Grade 2, as assigned to a Participant by
the Compensation Committee in accordance with Article II.

(q) “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

(r) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(s) “Good Reason” means the occurrence, without a Participant’s express written
consent, of any of the following events, provided that the Participant shall
have given the Company written notice that circumstances that Employee believes
potentially constitute one of the following Good Reason events exist no later
than ninety (90) days after the date that such circumstances come into
existence, with specific explanation of the circumstances and the provision of
this definition under which Good Reason has arisen:



--------------------------------------------------------------------------------

(i) a reduction by the Company of a Participant’s Base Salary and Annual Target
Bonus Amount (if any) as in effect immediately before a Change in Control which
represents or will represent, in any 12-month period following such reduction, a
reduction of $20,000 in either Base Salary, Annual Target Bonus Amount, or the
aggregate of Base Salary and Annual Target Bonus Amount;

(ii) (A) any material and adverse change in a Participant’s authority, duties
and responsibilities as in effect immediately before the Change in Control, or a
material and adverse change, after the occurrence of a Change in Control, in the
duties, responsibilities, authority or the managerial level of the individual or
body of individuals to whom a Participant reports; provided, however, that Good
Reason shall not be deemed to occur upon a change in duties or responsibilities
(other than reporting responsibilities) that is solely and directly a result of
the Company no longer being a publicly traded entity and does not involve any
other event set forth in this paragraph (ii), or (B) a material and adverse
change in a Participant’s titles or offices (excluding, if applicable,
membership on the Board) with the Company as in effect immediately prior to a
Change in Control;

(iii) the Company’s requiring a Participant to be based more than fifty
(50) miles from the location of such Participant’s place of employment
immediately before a Change in Control, except for normal business travel in
connection with the Participant’s duties with the Company; or

(iv) the failure of the Company to obtain the assumption agreement from any
successor as contemplated in Article V hereof prior to the effectiveness of any
transaction that results in such successor.

Good Reason shall not exist unless, following receipt by the Company of the
Participant’s notice under this Section 1.1(s), the Company is provided with
thirty (30) days to remedy the circumstances that would constitute Good Reason.
After receipt, a Participant’s continued employment shall not, subject to the
requirements under this Section 1.1(s), constitute consent to, or a waiver of
rights with respect to, any event or condition constituting Good Reason;
provided that any termination of a Participant’s employment for Good Reason as a
result of such event or condition must occur no later than the second
anniversary of the date that such condition initially arose. At any time after
such notice has been given and Good Reason exists (and has not been cured), a
termination of Employee’s employment due to Disability shall be deemed a
termination by the Company not for Cause and not a termination due to
Disability. Notwithstanding the foregoing, with respect to a Participant who has
entered into an employment agreement with the Company, “Good Reason” shall have
the meaning specified in such agreement.

(t) “Multiplier” for each Employee Grade shall be the number set forth opposite
such Employee Grade below:

 

Employee Grade

   Multiplier  

Grade One

     1.5   

Grade Two

     1.0   

(u) “Participant” means an Eligible Employee designated by the Compensation
Committee to participate in the Plan pursuant to Article II; provided, however,
that with respect to an Eligible Employee who has not entered into an employment
agreement with the Company, such Eligible Employee shall not become a
Participant eligible to receive any benefits under the Plan until the Employee
has executed a copy of, and delivered to the Company, the Restrictive Covenant
Agreement attached as Exhibit “A.”

(v) “Person” means any individual, sole proprietorship, corporation,
partnership, joint venture, limited liability company, association, joint-stock
company, trust, unincorporated organization, institution, public benefit
corporation, entity or government instrumentality, division, agency, body or
department.

(w) “Release” means, (i) with respect to a Participant who has entered into an
employment agreement with the Company that has a release attached as an exhibit
to such employment agreement, such release, or (ii) with respect to a
Participant who has not entered into an employment agreement with the Company or
who has entered into an employment agreement that does not have a release
attached as an exhibit, a release acceptable to the Company and in a form
substantially similar to the Separation and General Release Agreement attached
hereto as Exhibit “B.”



--------------------------------------------------------------------------------

(x) “Separation from Service” means a Participant’s termination of employment
from the Company which constitutes a “separation from service,” as such term is
defined under Section 409A of the Code and applicable guidance and regulations
thereunder, including Treasury Regulation § 1.409A-1(h). References to
“termination of employment” hereunder mean a Participant’s Separation from
Service and shall be interpreted in a way consistent with Treasury Regulation §
1.409A-1(h) and other applicable guidance and regulations under Section 409A.

(y) “Severance Benefit” means the Cash Severance Payment and all other payments
and benefits as provided in Article III.

(z) “Severance Period” for each Employee Grade shall be the number set forth
opposite such Employee Grade below:

 

Employee Grade

   Severance
Period  

Grade One

     18 Months   

Grade Two

     12 Months   

(aa) “Share” means a share of the Common Stock.

(bb) “Subsidiary” means any corporation or other Person, a majority of the
voting power, equity securities or equity interest of which is owned directly or
indirectly by the Company.

ARTICLE II

ELIGIBILITY

The Compensation Committee shall designate Eligible Employees to participate in
the Plan, the date on which such Eligible Employee’s participation shall
commence and the appropriate Employee Grade for such Eligible Employee, in each
case, at the Compensation Committee’s sole discretion.

ARTICLE III

SEVERANCE BENEFITS

Section 3.1 Right to Severance Benefit; Release

Subject to the execution and delivery by the Participant of the Release, and to
such Release becoming effective, the Participant shall be eligible to receive
(i) a Cash Severance Payment from the Company in the amount provided in
Section 3.2 at such time as provided in Section 3.4, and (ii) such other
benefits and rights provided in Sections 3.5, 3.6 and 3.8, in each case provided
that the Participant incurs a termination of employment from the Company within
ninety (90) days immediately preceding or eighteen (18) months immediately
following the occurrence of a Change in Control for any reason other than:

(a) Death

(b) Disability,

(c) Termination by the Company for Cause, or

(d) Voluntary termination by the Participant for other than Good Reason.

Section 3.2 Amount of Cash Severance Payment

The amount of the Cash Severance Payment shall equal the product of the
Participant’s Compensation multiplied by the Multiplier for the Participant’s
Employee Grade, less applicable withholdings.



--------------------------------------------------------------------------------

Section 3.3 Offset for Payments Under Employment Agreement or Other Arrangement
with Company; No Mitigation.

Notwithstanding anything herein to the contrary, any Severance Benefit payable
or benefit provided to a Participant hereunder shall be reduced, in accordance
with Section 409A of the Code, by the amount of severance payments and
comparable benefits to which the Participant is entitled under any plan or
program sponsored by the Company or under any similar arrangement entered into
by the Company and the Participant, including, but not limited to, employment
agreements, and shall be payable in accordance with Section 3.7; provided,
however, that a payment or benefit under such other plan or program or
arrangement that is not of a type provided hereunder shall not result in a
reduction of the Severance Benefit payable or benefit provided hereunder. The
nature of a payment or benefit as “comparable” shall be determined without
regard to provisions specifying that payments are deemed to be “separate”
payments for purposes of Section 409A of the Code. The Company acknowledges and
agrees that the Participant shall be entitled to receive all amounts due
pursuant to this Article III regardless of any income which the Participant may
receive from other sources following termination of employment from the Company.

Section 3.4 Payment of Severance Benefit

The Participant’s ability to receive the Severance Benefit is contingent upon
(i) the Participant executing, timely delivering to the Company and not revoking
the Release provided to the Participant by the Company and (ii) the
Participant’s compliance with the restrictive covenants set forth in the
employment agreement or any other agreement entered into by the Participant and
the Company, including, but not limited to, the Restrictive Covenant Agreement
attached as Exhibit “A;” provided, that, if (A) a Participant does not execute
or timely deliver to the Company the Release or such Release is revoked pursuant
to its terms or (B) a Participant breaches any such restrictive covenant, then,
in addition to other available remedies provided in any agreement entered into
between the Participant and Company or under applicable law, such Participant
shall cease to be eligible for any Severance Benefit or other benefits under
this Plan, and, upon the Company’s written request, must promptly repay to the
Company any Severance Benefit and the monetary value of other benefits
previously received under the Plan; provided further that, subject to
Section 3.7, any amount to be repaid shall be on a gross basis, without
reduction for any taxes incurred. Provided that the Participant meets these
conditions, the Cash Severance Payment shall be paid to the Participant, in
monthly installments and in accordance with the Company’s standard payroll
practices, for the duration of the applicable Severance Period, with each
applicable monthly installment equal to the Cash Severance Payment divided by
the number of months in the applicable Severance Period. The applicable
Severance Period shall commence on the day immediately following the date of the
Participant’s termination of employment; provided, however, that, in the case of
the Participant’s qualifying termination of employment within 90 days preceding
a Change in Control, Participant shall receive within 30 days following the
Change in Control a lump sum payment equal to the portion of the Cash Severance
Payment attributable to the period preceding and the month of the Change in
Control and the Participant’s remaining Cash Severance Payment shall be paid in
monthly installments commencing on the first day of the month following the
Change in Control and shall be paid for the remainder of the Severance Period.

Section 3.5 Medical and Dental Benefits Continuation

Any Participant who is entitled to the Cash Severance Payment hereunder, shall,
for the duration of the applicable Severance Period following his or her
termination of employment with the Company, be eligible to continue coverage in
the medical and dental plans maintained by the Company during such period on the
same terms and conditions as if the Participant remained an active employee of
the Company during such Severance Period. The coverage required by this
Section 3.5 need only be provided by the Company if the Participant (on behalf
of himself or herself and his or her eligible dependents) makes the appropriate
election as required by Section 4980B of the Code or any other applicable state
law and otherwise complies with the requirements of Section 4980B of the Code
and such other applicable state law.

Section 3.6 Withholding of Taxes

The Company shall withhold from any amounts or benefits payable to the
Participant under this Plan all federal, state, local, city, employment or other
taxes required by applicable law to be withheld by the Company.

Section 3.7 Rules for Compliance with Code Section 409A.

This Section 3.7 serves to ensure compliance with applicable requirements of
Section 409A. Certain provisions of this Section 3.7 modify other provisions of
this Plan. If the terms of this Section 3.7 conflict with other terms of the
Plan, the terms of this Section 3.7 control.



--------------------------------------------------------------------------------

(a) General. This Plan is intended to comply with the requirements of
Section 409A of the Code, and shall be interpreted and construed consistently
with such intent; provided, however, that in no event shall the Company or any
of its directors, officers, employees or advisors be responsible for any such
additional tax, interest or related tax penalties that may be imposed under
Section 409A of the Code. The payments to Participants pursuant to this Plan are
also intended to be exempt from Section 409A of the Code to the maximum extent
possible, under either the separation pay exemption pursuant to Treasury
regulation §1.409A-1(b)(9)(iii) or as short-term deferrals pursuant to Treasury
regulation §1.409A-1(b)(4), and for purposes of the separation pay exemption,
each installment paid to a Participant under this Plan shall be considered a
separate payment. Notwithstanding any other provision in this Plan, if the
Participant is a “specified employee,” as defined in Section 409A of the Code,
as of the date of the Participant’s Separation from Service, then to the extent
any amount payable under the Plan is payable (i) upon such Participant’s
Separation from Service and (ii) under the terms of the Plan would be payable
prior to the six-month anniversary of such Participant’s Separation from
Service, such payment shall be delayed until the earlier to occur of (a) the
six-month anniversary of the Separation from Service and (b) the date of the
Participant’s death. Any reimbursement payable to a Participant pursuant to this
Plan shall be conditioned on the submission by the Participant of all expense
reports reasonably required by the Company under any applicable expense
reimbursement policy, and shall be paid to the Participant in accordance with
the Company’s procedures covering expense reimbursements, but in no event later
than the last day of the calendar year following the calendar year in which the
Participant incurred the reimbursable expense. Any amount of expenses eligible
for reimbursement, or in-kind benefit provided, during a calendar year shall not
affect the amount of expenses eligible for reimbursement, or in-kind benefit to
be provided, during any other calendar year. The right to any reimbursement or
in-kind benefit pursuant to this Plan shall not be subject to liquidation or
exchange for any other benefit.

(b) Severance Under Other Plans or Agreements; Separate Payments. If a
Participant has an employment agreement or otherwise is entitled to severance
payments upon a termination that also would result in a Severance Benefit under
this Plan (“Non-Plan Severance”), the amount of such Non-Plan Severance actually
payable or that would have been payable if such Participant’s termination were
not otherwise subject to this Plan shall be calculated at the time of such
Participant’s termination. Each installment payment that actually comprises or
that would have comprised the Non-Plan Severance shall be deemed a separate
payment for purposes of Section 409A (and portions of each installment shall be
deemed separate payments as provided under the terms of such Non-Plan
Severance). If such Non-Plan Severance in fact is payable or is replaced by the
Severance Benefit, payments thereof shall be paid in accordance with the timing
rules and other provisions of the agreement, plan or arrangement under which the
Non-Plan Severance is or was to be paid. If such Non-Plan Severance is deemed to
be replaced by the Severance Benefit, the portion of the Severance Benefit that
exceeds the Non-Plan Severance, including the part attributable to a higher
severance multiplier and the part attributable to including the Annual Target
Bonus Amount in the formula for calculating the Severance Benefit as compared to
such Non-Plan Severance, each will be deemed to be a separate payment for
purposes of Section 409A.

(c) Other Provisions.

(i) No Influence on Year of Payment. In the case of any payment under the Plan
payable during a specified period of time following a termination of employment
or other event, if such permitted payment period begins in one calendar year and
ends in a subsequent calendar year, payment shall be made in the second taxable
year.

(ii) Good Reason. The definition of “Good Reason” in Article I is intended to
meet requirements so that a termination for Good Reason will constitute an
“involuntary separation” within the meaning of Treasury Regulation §
1.409A-1(n)(2)(i), and shall be so construed and interpreted.

(iii) Non-transferability. No right to any payment or benefit under this Plan
shall be subject to anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance, attachment, or garnishment by Participant’s creditors or of
any of Participant’s beneficiaries.

(iv) No Acceleration. The timing of payments and benefits under the Plan may not
be accelerated to occur before the time specified for payment hereunder, except
to the extent permitted under Treasury Regulation § 1.409A-3(j)(4) or as
otherwise permitted under Code Section 409A without Participant incurring a tax
penalty.



--------------------------------------------------------------------------------

Section 3.8 Accelerated Vesting of Certain Equity Awards

In the event that a Participant becomes eligible to receive a Cash Severance
Payment under Section 3.2, then any equity award granted to the Participant by
the Company on or after July 1, 2007, which equity award remains outstanding
immediately before the Participant’s termination of employment but has not yet
become vested, other than excluded equity awards as described below, shall not
be forfeited upon the Participant’s termination of employment but instead shall
become vested and, if applicable, fully exercisable at the time of such
termination, subject to the requirement that the Participant timely execute the
Release and deliver it to the Company, and such Release thereafter becomes
effective. In the event of such termination of employment, equity awards subject
to performance-based vesting conditions shall be deemed satisfied at target
performance levels. Equity awards granted by the Company after the effectiveness
of this Plan may be excluded from the operation of this Section 3.8 if the Board
of Directors or the committee thereof authorizing the grant specifically
provides, in the agreement evidencing the equity award and delivered to the
Participant promptly following the grant of the equity award, that the equity
award will not be subject to acceleration of vesting under this Section 3.8.

ARTICLE IV

OTHER RIGHTS AND BENEFITS NOT AFFECTED

Section 4.1 Other Benefits

Subject to Section 3.3 (providing for offsets to payments and benefits under
this Plan for severance and benefits under employment agreements and other
arrangements), neither the provisions of this Plan nor the Severance Benefit
provided for hereunder shall reduce any amounts otherwise payable, or in any way
diminish a Participant’s rights as an employee, whether existing now or
hereafter, under any employee benefit, incentive, retirement, welfare, stock
option, stock bonus or stock-based, or stock purchase plan, program, policy or
arrangement or any written employment agreement or other plan, program policy or
arrangement not related to severance.

Section 4.2 Employment Status

This Plan does not constitute a contract of employment or impose on a
Participant any obligation to remain in the employ of the Company, nor does it
impose on the Company any obligation to retain a Participant in his or her
present or any other position, nor does it change the status of a Participant’s
employment as an employee at will (or otherwise). Subject to Section 8.8,
nothing in this Plan shall impair the right of the Company, in its absolute
discretion, to change or reduce a Participant’s compensation at any time, or to
change or terminate at any time one or more of its employee benefit plans.

ARTICLE V

SUCCESSOR TO THE COMPANY

The Company shall require any successor or assignee, whether direct or indirect,
by purchase, merger, consolidation or otherwise, to all or substantially all the
business or assets of the Company, unconditionally to assume and agree to
perform the Company’s obligations under this Plan, in the same manner and to the
same extent that the Company would be required to perform if no succession or
assignment had taken place. In such event, the term “Company,” as used in this
Plan, shall mean (from and after, but not before, the occurrence of such event)
the Company as herein before defined and any successor or assignee to the
business or assets which by reason hereof becomes bound by the terms and
provisions of this Plan.

ARTICLE VI

CLAIMS

Section 6.1 Claims Procedure

If a Participant has (a) a claim for compensation or benefits which are not
being paid under the Plan, (b) another claim for benefits under the Plan, or
(c) a claim for clarification of rights under this Plan, then such Participant
(or his or her designee) (a “Claimant”) may file with the Committee a written
claim setting forth the amount and nature of the claim, supporting facts, and
the Claimant’s address. The Committee shall notify each



--------------------------------------------------------------------------------

Claimant of its decision in writing by written or electronic means within 90
days after its receipt of a claim, unless otherwise agreed by the Claimant. In
special circumstances, the Committee may extend for a further 90 days the
deadline for its decision, provided the Committee notifies the Claimant of the
need for the extension within 90 days after its receipt of a claim. If a claim
is denied, the written notice of denial shall set forth the reasons for such
denial, refer to pertinent provisions of the Plan on which the denial is based,
describe any additional material or information necessary for the Claimant to
realize the claim, and explain the claims review procedure under the Plan and a
statement of a Participant’s right to bring a cause of action under
Section 502(a) of ERISA after receiving a denial upon appeal.

Section 6.2 Claims Review Procedure

A Claimant whose claim has been denied or such Claimant’s duly authorized
representative may file, within 60 days after notice of such denial is received
by the Claimant, a written request for review of such claim by the Committee. If
a request is so filed, the Committee shall review the claim and notify the
Claimant in writing of its decision within 60 days after receipt of such
request, unless otherwise agreed by the Claimant. In special circumstances, the
Committee may extend for up to 60 additional days the deadline for its decision,
provided the Committee notifies the Claimant of the need for the extension
within 60 days after its receipt of the request for review. The notice of the
final decision of the Committee shall include the reasons for its decision,
specific references to the Plan on which the decision is based and a statement
of a Participant’s right to receive, upon request and without charge, reasonable
access to and copies of all documents, records and other information relevant to
the claim for benefits. The decision of the Committee shall be final and binding
on all parties.

ARTICLE VII

ADMINISTRATION

Section 7.1 Committee

The Chief Executive Officer of the Company (the “CEO”) shall appoint not less
than three (3) members of a committee, to serve at the pleasure of the CEO to
administer the Plan. Members of the Committee may but need not be employees of
the Company and may but need not be participants in the Plan, but a member of
the Committee who is eligible to participate in the Plan shall not vote or act
upon any matter which relates solely to such member as a Plan participant. All
decisions of the Committee shall be by a vote or written evidence of intention
of the majority of its members and all decisions of the Committee shall be final
and binding.

Section 7.2 Committee Membership

Any member of the Committee may resign at any time by giving thirty (30) days’
advance written notice to the CEO and to the remaining members (if any) of the
Committee. A member of the Committee, who at the time of his or her appointment
to the Committee was an employee or director of the Company, and who for any
reason ceases to be neither an employee nor a director, as applicable, of the
Company, shall cease to be a member of the Committee effective on the date he or
she ceases to be neither an employee nor director, as applicable, of the Company
unless the CEO affirmatively continues his or her appointment as a member of the
Committee. If there is a vacancy in the membership of the Committee, the
remaining members shall constitute the full Committee. The CEO may fill any
vacancy in the membership of the Committee, or enlarge the Committee, by giving
written notice of appointment to the person so appointed and to the other
members (if any) of the Committee, effective as stated in such written notice.
However, the CEO shall not be required to fill any vacancy in the membership of
the Committee if there remain at least three members of the Committee. Any
notice required by this Section may be waived by the person entitled thereto.

Section 7.3 Duties

Except as otherwise provided herein, the Committee shall have the power and duty
in its sole and absolute discretion to do all things necessary or convenient to
effect the intent and purposes of the Plan, whether or not such powers and
duties are specifically set forth herein, and, by way of amplification and not
limitation of the foregoing, the Committee shall have the power in its sole and
absolute discretion to:

(a) provide rules for the management, operation and administration of the Plan,
and, from time to time, amend or supplement such rules;



--------------------------------------------------------------------------------

(b) interpret and construe the Plan in its sole and absolute discretion to the
fullest extent permitted by law, which interpretation and construction shall be
final and conclusive upon all persons;

(c) correct any defect, supply any omission, or reconcile any inconsistency in
the Plan in such manner and to such extent as it shall deem appropriate in its
sole discretion to carry the same into effect;

(d) make all determinations relevant to eligibility for benefits under the Plan,
including determinations as to: whether a Participant has incurred a termination
of employment, the existence of Cause or Good Reason, whether the amounts or
benefits to be provided under the Plan would be subject to additional taxes and
penalties under Section 409A of the Code, and compliance with applicable
restrictive covenants;

(e) enforce the Plan in accordance with its terms and the Committee’s
interpretation or construction of the Plan as provided in subsection (b) above;
and

(f) do all other acts and things necessary or proper in its judgment to carry
out the purposes of the Plan in accordance with its terms and intent.

The Committee shall have the authority to adopt, alter and repeal such
administrative rules, guidelines and practices governing the Plan as it shall,
from time to time, deem advisable, to interpret the terms and provisions of the
Plan and to otherwise supervise the administration of the Plan.

ARTICLE VIII

MISCELLANEOUS

Section 8.1 Applicable Law

This is an employee benefit plan subject to ERISA and shall be governed by and
construed in accordance with ERISA and, to the extent applicable and not
preempted by ERISA, the law of the State of Delaware, without regard to its
conflict of law principle.

Section 8.2 Construction

No term or provision of this Plan shall be construed so as to require the
commission of any act contrary to law, and wherever there is any conflict
between any provisions of this Plan and any present or future law, ordinance, or
regulation, the latter shall prevail, but in such event the affected provision
of this Plan shall be curtailed and limited only to the extent necessary to
bring such provision with the requirements of the law.

Section 8.3 Severability; Equitable Modification

If a provision of this Plan shall be held illegal or invalid, the illegality or
invalidity shall not affect the remaining parts of this Plan and this Plan shall
be construed and enforced as if the illegal or invalid provision had not been
included. If any court of competent jurisdiction shall deem any provision of the
Agreement too restrictive, the other provisions shall stand, and the court shall
modify the provision at issue to the point of greatest restriction permissible
by law.

Section 8.4 Headings

The Section headings in this Plan are inserted only as a matter of convenience
of reference, and in no way define, limit, or extend or interpret the scope of
this Plan or of any particular Section.

Section 8.5 Assignability

A Participant’s rights or interests under this Plan shall not be assignable or
transferrable (whether by pledge, grant of a security interest, or otherwise),
except by will or by the laws of descent and distribution.

Section 8.6 No Waiver

Any waiver of breach of any of the terms, provisions, or conditions of this
Agreement must be in writing to be effective, and shall not be construed or held
to be a waiver of any other breach, or a waiver of, acquiescence in, or consent
to any further succeeding breach thereof.



--------------------------------------------------------------------------------

Section 8.7 Term

This Plan shall continue in full force and effect until its terms and provisions
are completely carried out, unless terminated by the Board by at least a
majority vote before the commencement of a Change in Control Period (as defined
below). A “Change in Control Period” shall commence upon the earlier of (i) the
first day the Company (or any Person on its behalf) begins negotiations to
effect a Change in Control and (ii) the Company executing a letter of intent
(whether or not binding) or a definitive agreement to effect a Change in Control
and shall expire upon the occurrence of a Change in Control arising out of or
contemplated by such negotiations, letter of intent or definitive agreement.

Section 8.8 Amendment/Termination

This Plan may be amended in any respect by resolution adopted by the Board until
the commencement of a Change in Control Period; provided, however, that this
Section 8.8 shall not be amended, and no amendment to the Plan shall be
effective if made during a Change in Control Period except to the extent that
such amendment is agreed to by the affected Participants in writing. After a
Change in Control occurs, this Plan shall no longer be subject to amendment,
change, substitution, deletion, revocation or termination in any respect
whatsoever until the second anniversary of such Change in Control. No agreement
or representations, written or oral, express or implied, with respect to the
subject matter hereof, have been made by the Company which are not expressly set
forth in this Plan. Amendment or termination of the Plan shall not accelerate
(or defer) the time of any payment under the Plan that is deferred compensation
subject to Section 409A of the Code if such acceleration (or deferral) would
subject such deferred compensation to additional tax or penalties under
Section 409A.

Section 8.9 Notices

For purposes of this Plan, notices and all other communications provided for
herein shall be in writing and shall be deemed to have been duly given when
personally delivered, or sent by certified or overnight mail, return receipt
requested, postage prepaid, addressed to the respective addresses last given by
each party to the other, provided that all notices to the Company shall be
directed to the attention of the Board. All notices and communications shall be
deemed to have been received on the date of delivery thereof if personally
delivered, on the third business day after the mailing thereof, or on the date
after sending by overnight mail, except that notice of change of address shall
be effective only upon actual receipt. No objection to the method of delivery
may be made if the written notice or other communication is actually received.

Section 8.10 Exculpation

To the extent permitted by applicable law, no member of the Committee serving as
Plan administrator nor any other officer, employee or director of the Company
acting on behalf of the Company with respect to this Plan shall be directly or
indirectly responsible or otherwise liable by reason of any action or default as
a member of that Committee, Plan administrator or other officer or employee of
the Company acting on behalf of the Company with respect to this Plan, or by
reason of the exercise of or failure to exercise any power or discretion as such
person, except for any action, default, exercise or failure to exercise
resulting from such person’s gross negligence or willful misconduct. To the
extent permitted by applicable law, no member of the Committee shall be liable
in any way for the acts or defaults of any other member of the Committee, or any
of its advisors, agents or representatives.

Section 8.11 Indemnification

The Company shall indemnify and hold harmless each member of the Committee
serving as Plan administrator, and each other officer, employee or director of
the Company acting on behalf of the Company with respect to this Plan, against
any and all expenses and liabilities arising out of his or her own membership on
the Committee, service as Plan administrator, or other actions respecting this
Plan on behalf of the Company, except for expenses and liabilities arising out
of such person’s gross negligence or willful misconduct. A person indemnified
under this Section who seeks indemnification hereunder (“Indemnitee”) shall
tender to the Company a request that the Company defend any claim with respect
to which the Indemnitee seeks indemnification under this Section and shall fully
cooperate with the Company in the defense of such claim. If the Company shall
fail to timely assume the defense of such claim, then the Indemnitee may control
the defense of such claim. However, no settlement of any claim otherwise
indemnified under this Section shall be subject to indemnity hereunder unless
the Company consents in writing to such settlement.



--------------------------------------------------------------------------------

Section 8.12 Information

The Company and the Participant shall furnish to the Committee in writing all
information the Committee may deem appropriate for the exercise of their powers
and duties in the administration of the Plan. Such information may include, but
shall not be limited to, the names of all Plan participants, their earnings and
their dates of birth, employment, termination or death. Such information shall
be conclusive for all purposes of the Plan, and the Committee shall be entitled
to rely thereon without any investigation thereof.

Section 8.13 No Property Interest

The Plan is unfunded. Severance pay shall be paid exclusively from the general
assets of the Company and any liability of the Company to any person with
respect to benefits payable under the Plan shall give rise solely to a claim as
an unsecured creditor against the general assets of the Company. Any claim a
Participant may have, or any interest in or right to any compensation, payment
or benefit payable hereunder, shall rely solely upon the unsecured promise of
the Company for the payment thereof, and nothing herein contained shall be
construed to give to or vest in a Participant or any other person now or at any
time in the future, any right, title, interest or claim in or to any specific
asset, fund, reserve, account, insurance or annuity policy or contract, or other
property of any kind whatsoever owned by the Company, or in which the Company
may have any right, title or interest now or at any time in the future.

Section 8.14 Beneficiary

Any payment due under this Plan after a Participant’s death shall be paid to
such person or persons, jointly or successively, as such Participant may
designate, in writing filed with the Committee during such Participant’s
lifetime in a form acceptable to the Committee, which a Participant may change
without the consent of any beneficiary by filing a new designation of
beneficiary in like manner. If no designation of beneficiary is on file with the
Committee or no designated beneficiary is living or in existence upon such
Participant’s death, such payments shall be made to such Participant’s surviving
spouse, if any, or if none, to such Participant’s estate.

Section 8.15 Plan Year

The fiscal records of the Plan shall be kept on the basis of a plan year which
is the calendar year.

*        *        *

Dated: March 3, 2011



--------------------------------------------------------------------------------

Exhibit A

Restrictive Covenants Agreement



--------------------------------------------------------------------------------

Exhibit B

Separation and General Release Agreement

IPC The Hospitalist Company (“Company”), and                             
(“Employee”), agree that this Separation Agreement and General Release
(“Agreement”) sets forth their complete agreement and understanding regarding
the termination of Employee’s employment with Company.

1. Separation Date. Employee’s employment with Company will terminate/was
terminated effective                      (the “Separation Date”). Employee
represents that the Employee has returned all Company property to Company.
Except as specifically provided below, Employee shall not be entitled to receive
any benefits of employment following the Separation Date.

2. Consideration of Company. In consideration for the releases and covenants by
Employee in this Agreement, Company will provide Employee with: describe
severance benefits.

3. Employee Release of Rights and Agreement Not to Sue. Employee (defined for
the purpose of this Paragraph 3 as Employee and Employee’s agents,
representatives, attorneys, assigns, heirs, executors, and administrators) fully
and unconditionally releases the Released Parties (defined as the Company and
any of its past or present employees, agents, insurers, attorneys,
administrators, officials, directors, shareholders, divisions, parents,
subsidiaries, predecessors, successors, employee benefit plans, and the
sponsors, fiduciaries, or administrators of the Company’s employee benefit
plans) from, and agrees not to bring any action, proceeding or suit against any
of the Released Parties regarding, any and all known or unknown claims, causes
of action, liabilities, damages, fees, or remunerations of any sort, arising or
that may have arisen out of or in connection with Employee’s employment with or
termination of employment from the Company, including but not limited to claims
for:

(a) violation of any written or unwritten contract, agreement, policy, benefit
plan, retirement or pension plan, option plan, severance plan, or covenant of
any kind, or failure to pay wages, bonuses, employee benefits, other
compensation, attorneys’ fees, damages, or any other remuneration; and/or

(b) discrimination, harassment, or retaliation on the basis of any
characteristic protected under law, including but not limited to race, color,
national origin, sex, sexual orientation, religion, disability, marital or
parental status, age, union activity or other protected activity; and/or

(c) denial of protection or benefits under any statute, ordinance, executive
order, or regulation, including but not limited to claims under Title VII of the
Civil Rights Act of 1964, the Civil Rights Act of 1991, the Civil Rights Act of
1866, the Age Discrimination in Employment Act, the Americans with Disabilities
Act, the Fair Labor Standards Act, the Family and Medical Leave Act, the
Workers’ Adjustment and Retraining Notification, the Employee Retirement Income
Security Act of 1974, the Illinois Wage Payment and Collection Act, the Illinois
Human Rights Act, or any other federal, state or local statute, ordinance, or
regulation regarding employment, termination of employment, or discrimination in
employment; and/or

(d) violation of any public policy or common law of any state relating to
employment or personal injury, including but not limited to claims for wrongful
discharge, defamation, invasion of privacy, infliction of emotional distress,
negligence, interference with contract.

4. No Disparagement or Encouragement of Claims. Except as required by lawful
subpoena or other legal obligation, Employee agrees not to make any oral or
written statement that disparages or places the Company (including any of its
past or present officers, employees, products or services) in a false or
negative light, or to encourage or assist any person or entity who may or who
has filed a lawsuit, charge, claim or complaint against the Released Parties (as
defined in Paragraph 3, above). Employee affirms that Employee has not done
anything before signing this Agreement that would violate this paragraph. If
Employee receives any subpoena or becomes subject to any legal obligation that
implicates this paragraph, Employee will provide prompt written notice of that
fact to the Company (as provided below) and enclose a copy of the subpoena and
any other documents describing the legal obligation. [OPTIONAL]

5. Non-admission/Inadmissibility. This Agreement does not constitute an
admission that the Company took any wrongful, unlawful, or harmful action, and
the Company specifically denies any wrongdoing. This Agreement is offered solely
to resolve fully all matters related to Employee’s employment with and
termination from Company. This Agreement shall not be used as evidence in any
proceeding, except one alleging a breach of this Agreement.



--------------------------------------------------------------------------------

6. Severability. The provisions of this Agreement shall be severable such that
the invalidity of any provision shall not affect the validity of other
provisions; provided, however, that if a court or other binding authority holds
that any release in Paragraph 3 is illegal, void or unenforceable, Employee
agrees to promptly execute a release and agreement that is legal and
enforceable.

7. Governing Law. This Agreement shall be governed by and construed in
accordance with Delaware law, without regard to its principles of conflicts of
laws.

8. Entire Agreement. This Agreement represents the entire agreement and
understanding concerning Employee’s separation from the Company. This Agreement
supersedes and replaces any and all prior agreements, understandings,
discussions, negotiations, or proposals concerning the matters addressed herein;
provided, however, that the Company’s Executive Change in Control Plan,
including without limitation Employee’s obligations thereunder and the
applicable restrictive covenants to which the Employee is bound, shall remain in
full force and effect. In deciding to sign this Agreement, Employee has not
relied on any express or implied promise, statement, or representation by the
Company, whether oral or written, except as set forth herein.

9. [FOR EMPLOYEES AGE 40+ ONLY] Revocation Period. Employee has the right to
revoke this Agreement, solely with regard to Employee’s release of claims under
the Age Discrimination in Employment Act and the Older Workers Benefit
Protection Act, for up to seven days after Employee signs it. In order to revoke
this Agreement, Employee must sign and send a written notice of the decision to
do so, addressed to [insert title, and address], and that written notice must be
received by the Company no later than the eighth day after Employee signed this
Agreement. If Employee revokes this Agreement, Employee will not be entitled to
any of the consideration from the Company described in paragraph 2 above or
under the Company’s Change in Control Plan.

10. Voluntary Execution of Agreement. Employee acknowledges that:

 

  a. Employee has carefully read this Agreement and fully understands its
meaning;

 

  b. Employee had the opportunity to take up to 21 days [45 days for those age
40+ discharged in a termination affecting more than 1 employee] after receiving
this Agreement to decide whether to sign it;

 

  c. Employee understands that the Company is herein advising him, in writing,
to consult with an attorney before signing it;

 

  d. Employee is signing this Agreement, knowingly, voluntarily, and without any
coercion or duress; and

 

  e. everything Employee is receiving for signing this Agreement is described in
the Agreement itself, and no other promises or representations have been made to
cause Employee to sign it.



--------------------------------------------------------------------------------

       IPC The Hospitalist Company

 

     By:     

 

Employee Signature          

 

     Title:     

 

Employee Name (print)           Dated:                             Dated:     
                    